                                         Case 4:19-cv-00210-YGR Document 143 Filed 10/27/20 Page 1 of 3




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     RONALD G. DENICOLO, ET AL.,                        CASE NO. 19-cv-00210-YGR
                                   6                  Plaintiffs,                           ORDER DENYING MOTION FOR LEAVE TO
                                                                                            FILE MOTION FOR RECONSIDERATION
                                   7            vs.
                                                                                            Dkt. No. 142
                                   8     VIKING SERVICES.,
                                   9                  Defendants.

                                  10          Defendant Viking Client Services, LLC has filed a Motion for Leave to File a Motion for
                                  11   Reconsideration, pursuant to Civil Local Rule 7-9(b)(3). (Dkt. No. 142). Viking seeks
                                  12   reconsideration of the Court’s September 30, 2020 Order Denying Viking’s Motion for Summary
Northern District of California
 United States District Court




                                  13   Judgment. (Dkt. No. 137 [“Order Denying Viking’s MSJ”].) Having considered the papers
                                  14   submitted, the Court DENIES the Motion for Leave to File a Motion for Reconsideration.
                                  15          Under Rule 54(b), “[r]econsideration is appropriate if the district court (1) is presented
                                  16   with newly discovered evidence, (2) committed clear error or the initial decision was manifestly
                                  17   unjust, or (3) if there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS,
                                  18   Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Local Rule 7-9(b) requires that a party seeking leave to
                                  19   file a motion for reconsideration show reasonable diligence in making the motion and one of the
                                  20   following:
                                                      (1) That at the time of the motion for leave, a material difference in fact
                                  21
                                              or law exists from that which was presented to the Court before entry of the
                                  22          interlocutory order for which reconsideration is sought. The party also must
                                              show that in the exercise of reasonable diligence the party applying for
                                  23          reconsideration did not know such fact or law at the time of the interlocutory
                                              order; or
                                  24                  (2) The emergence of new material facts or a change of law occurring
                                              after the time of such order; or
                                  25
                                                      (3) A manifest failure by the Court to consider material facts or
                                  26          dispositive legal arguments which were presented to the Court before such
                                              interlocutory order.
                                  27
                                       Pursuant to Local Rule 7-9(c), “[n]o motion for leave to file a motion for reconsideration may
                                  28
                                         Case 4:19-cv-00210-YGR Document 143 Filed 10/27/20 Page 2 of 3




                                   1   repeat any oral or written argument made by the applying party in support of or in opposition to

                                   2   the interlocutory order which the party now seeks to have reconsidered.” Reconsideration of a

                                   3   prior ruling is an “extraordinary remedy, to be used sparingly.” Kona Enter., Inc. v. Estate of

                                   4   Bishop, 229 F.3d 877, 890 (9th Cir.2000).

                                   5          Viking argues that reconsideration should be granted on the grounds that “the Court did

                                   6   not consider material facts that were presented to the Court before the Order.” (Dkt. No. 142 at 2.)

                                   7   More specifically, Viking argues that the Court did not consider that plaintiff received

                                   8   reimbursement for the cost of renting the vehicle from his employer, which Viking contends

                                   9   would establish that the debt for the alleged rental car damage was one incurred primarily for

                                  10   business purposes under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692a(5).

                                  11   In its proposed motion for reconsideration, Viking argues that the Court’s decision relied on the

                                  12   facts that plaintiff booked the rental himself and did not use a company credit card, facts that
Northern District of California
 United States District Court




                                  13   neither party had cited in their briefing. Viking argues:

                                  14          The parties did not address these issues because the car rental was reimbursed as a
                                              business expense. Had the Court considered this important and material fact,
                                  15          there would have remained no facts whatsoever showing that plaintiff’s purpose
                                              for renting the vehicle could have been personal. . . .
                                  16

                                  17   (Dkt. No. 142-1 at 2.)

                                  18          First, Viking did not offer evidence of what it now characterizes as an “important and

                                  19   material fact”—employer reimbursement—in its motion for summary judgment.1 In the Order

                                  20   Denying Summary Judgment, the Court cited to pages 32-33 and 36 of the DeNicolo deposition

                                  21   on the issue of the competing, contradictory facts creating a triable issue under Slenk v.

                                  22   Transworld Sys. Inc., 236 F.3d 1072 (9th Cir. 2001). (See Order Denying Viking MSJ at 8-9.) On

                                  23   reconsideration, for the first time, Viking seeks to submit pages 37-42 of the DeNicolo

                                  24   deposition—evidence in its possession but not proffered previously in connection with its motion

                                  25   for summary judgment briefing. Likewise, Viking did not assert employer reimbursement as

                                  26

                                  27          1
                                                 Indeed, as the Court pointed out in the Order Denying Viking’s MSJ, Viking failed to
                                  28   offer admissible evidence in support of its motion at all, since it merely attached an assortment of
                                       exhibits to its brief with no accompanying declaration. (Order Denying Viking’s MSJ at 12 n. 5.)
                                                                                          2
                                         Case 4:19-cv-00210-YGR Document 143 Filed 10/27/20 Page 3 of 3




                                   1   material fact in its separate statement and did not argue in its briefing that reimbursement of the

                                   2   rental fee by the employer would establish that money owed for damage to the rental car was a

                                   3   business expense. (See Dkt. No. 105 [motion brief], 105-1 [separate statement]; Dkt. No. 105-7

                                   4   [excerpts of DeNicolo Depo, pp. 1-4, 21-36, 45-56, 69-92]; Dkt. No. 116 [reply brief]; Dkt. No.

                                   5   116-3 [reply separate statement].) Thus, Viking fails to establish “[a] manifest failure by the

                                   6   Court to consider material facts or dispositive legal arguments which were presented to the Court

                                   7   before such interlocutory order.”

                                   8          Second, even if the Court were to find it appropriate to consider evidence Viking failed to

                                   9   present in support of its motion, despite its ability to do so, Viking does not offer any authority

                                  10   suggesting that an employer’s reimbursement of the rental expense would be a dispositive factor

                                  11   for determining whether a debt for the cost of damage to that car would be a personal or

                                  12   commercial debt under the FDCPA. See Slenk, 236 F.3d at 1074 (courts must “examine the
Northern District of California
 United States District Court




                                  13   transaction as a whole, paying particular attention to the purpose for which the credit was extended

                                  14   in order to determine whether [the] transaction was primarily consumer or commercial in nature,”

                                  15   neither creditor’s motivations nor manner in which the obligation is documented have dispositive

                                  16   weight).2 In other words, even if Viking had presented the evidence it previously omitted, it has

                                  17   not shown the evidence would change the result on the merits of the summary judgment motion.

                                  18          In short, Viking has failed to establish grounds for reconsidering the Court’s Order

                                  19   Denying Viking’s Summary Judgment Motion. The Motion for Leave to File a Motion for

                                  20   Reconsideration is DENIED.

                                  21          This terminates Docket No. 142.

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 27, 2020
                                                                                        _______________________________________
                                  24                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26
                                              2
                                  27            Viking’s argument also assumes that if an employer reimbursed the rental cost as a
                                       business expense, it would also have reimbursed the cost of repairing any damage plaintiff might
                                  28   have done to the rental car, a premise not supported by any evidence or authority offered by
                                       Viking.
                                                                                        3
